Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention V in the reply filed on 4/25/19 was previously acknowledged and made final.
Claims 4-8, 11, 15-16 and 18-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/19. Claim 20 has been canceled and Claims 1-3, 9, 12-14, and 21-22 are examined below.
Claim Objections
Claim 1 objected to because of the following informalities:  The limitation of claim 1 lines 18 reading “or cutting unit” should read “or the cutting unit”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “a cutting unit constructed to cut hair”, and “a skin treatment implement constructed to treat skin” in claim 1.
With regard to the term “cutting unit constructed to cut hair”, in claims 1-2, 5-6, and 7:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting…constructed to cut hair”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting....constructed to cut hair” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “a skin treatment implement constructed to treat skin”, in claims 1-2, 5-6, and 7:
first, the term “implement” is a generic placeholder for “means” because “implement” does not imply any particular structure; second, the generic skin treatment…constructed to treat skin”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “skin treatment…constructed to treat skin” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-16, 18-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “an electronically driven device, the device comprising:…a first head attachment and a second head attachment…wherein each one of the first and second head attachments is releasably attachable one at a time to the head base” is indefinite.  The language in the claim body, as best understood in view of the specification, appears to require two heads, only one of which is usable at once. The preamble however, does not fully reflect this and appears to require the device to include the first and second head attachments at the same time.  The preamble should better reflect that no single device includes both heads used at once.
The limitation of claim 1 reading: “wherein: each one of the first and second head attachments is releaseably engageable, one at a time, with the head base, each one of the first and second head attachments includes a skin treatment implement constructed to treat skin or a cutting unit constructed to cut hair, the first head attachment is different from the second head attachment, and each of the first head attachment and the second head attachment comprises any one of a shaver head attachment, a long-hair trimmer head attachment, a body hair trimmer head attachment, a beard trimmer head attachment, a facial hair stubble trimmer head attachment, a skin treatment implement head attachment, or an anti-three-dimensional movement head attachment” is indefinite.  The Claim language as presented appears to have a double inclusion issue between (a) ‘a skin treatment implement’/’a cutting unit’ and (b) all of the various attachments listed. It appears that the claim requires the heads to include one item from (a) and also one item from (b).  
The limitation of claim 1 reading “an anti-three-dimensional movement head attachment” is indefinite.  This is not a term that is well known and defined in the art, nor has it been defined clearly in view of the Specification/disclosure.  It is not clear then what the metes and bounds of an anti-three-dimensional movement head attachment are.
   The limitation of claim 3 reading “wherein each of the third head attachment, fourth head attachment, fifth head attachment, sixth head attachment, and a seventh head attachment comprise a 
The limitation of claim 12 reading “wherein the first head attachment comprises one or more cutting units that is releaseably coupled to the first driven shaft and the second driven shaft” is indefinite.  Is the “one or more cutting units” of claim 12 different from the cutting unit of claim 1 (as in in addition to the unit of claim 1), or can the cutting unit of claim 1 be the one of more cutting units of claim 12?
The limitation of claim 13 reading “foil type” is indefinite.  What is the difference between a foil type cutting unit and a foil cutting unit? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPN3869790, Ihasz in view of USPN 5606799, Melton, and USPN 3967372, Beck et al., hereafter Beck.  
Regarding Claim 1, Ihasz discloses an electrically-driven hair trimming device comprising: 

a head (fig. 1, frame 15), the head comprising: 
a head base (housing 55), and 
a first head attachment (first cutter 16; col. 2, lines 38-50) and a second head attachment (fig. 2, long-hair trimmer 59; col. 3, lines 63-70), wherein: 
each one of the first and second head attachments is releaseably engageable, one at a time, with the head base (col. 3, lines 63-70), each one of the first and second head attachments includes a cutting unit constructed to cut hair (col. 3, line 63-68), 
the first head attachment is different from the second head attachment (fig’s. 1 and 2; col. 3 lines 63-68), and each of the first head attachment and the second head attachment comprises any one of a shaver head attachment (cutter head 16), and a long-hair trimmer head attachment (long-hair trimmer 59); 
at least one driven shaft (reciprocating motor arms 57), the at least one driven shaft extending into the head and coupled to and driving the cutting unit (col. 3, lines 35-50); wherein the at least one driven shaft comprises a first driven shaft and a second driven shaft (driven shafts 57) 
a motor (col. 3, line 34), the motor being contained substantially within the handle (col. 3, line 30-60); 
Regarding Claim 12, the first head attachment (16 seen in fig 3) comprises one or more cutting units 17 that is/are releaseably coupled to the first driven shaft and the second driven shaft (at part 33, col. 3 line 25).
Regarding Claim 14, the first head attachment further comprises a carrier (fig 3, legs 32) that couples one of the first driven shaft or second driven shaft to a cutter (col. 3, line 25).
Ihasz lacks the head base being coupled to the handle and being movable in at least two dimensions relative to the handle, and a transmission constructed to translate rotary motion of the  which the driven shafts 57 move and thus lacks this feature (per Claim 1), and the head movable in two or three dimensions relative to the handle, (per claim 2), and wherein the transmission is constructed to translate rotary motion of the motor to reciprocating pivoting movement of an intermediate element of the transmission to linear, reciprocating motion of the at least one driven shaft (per claim 21).
Melton discloses a detachable pivotal clipper blades, and includes a head base (40) being coupled to a handle (12) and being movable in at least two dimensions relative to the handle (per col 7, lines 45-55) via a ball and socket joint connection, wherein the head is moveable in two or three dimensions (fig 1), in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles (see Col. 2, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the head base thereof be coupled to the handle and being movable in at least two or three dimensions (claims 1 and 2) relative to the handle in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles as taught in Melton.
Furthermore, translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly (per Claim 1), wherein the translation of the rotary motion of the motor  (per Claim 21), is well known in the shaving art.  This is evidenced by Melton which also discloses that rotary motion of the motor thereof is translated to drive the blades thereof in a reciprocating linear fashion via having a rotary motor drive actuator member 34 connect with a reciprocating pivoting blade driver lug 94 to translate such rotary motion into a reciprocating motion of blade member (90, col 5, lines 25-40) in a very similar fashion to Ihasz.  As noted above, Ihasz already teaches a linear reciprocation of the blades thereof, but is silent as to how exactly the motor’s output is transferred to the blade.  Melton teaches one known technique for achieving motor driven motion to a reciprocating motion of blades.  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Melton of translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly to the reciprocating razor of Ihasz would have yielded predicable results and resulted in an improved system, namely, a system that would translate motion of a motor to reciprocating linear motion of a blade in a known manner with predictable results.
Beck discloses a shaver with an adjustable long hair trimmer, like the reciprocating trimmer of the present invention and like the reciprocating trimmer of Ihasz, and discloses that in such a hair trimmer it is known to include a pair of reciprocating shafts (fig. 2, drive levers 37 and 38) inner cutters (cutters 36) which cooperate with perforating combs (33) to cut hairs (col. 4, lines 50-60).  Also, Beck discloses that in such an assembly it is beneficial to have the drive levers and the cutters attached thereto move in opposite directions (col. 8, lines 5-15), in order to allow the levers to be mounted for oscillation on a common shaft (col. 8, lines 30-40). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the first and second driven shafts and the cutters .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton and Beck and further in view of USPN 6378210, Bickford. 
Regarding Claim 3, the Ihasz apparatus as modified by Melton discloses all the limitations of Claim 1 as discussed above.  Modified Ihasz lacks, the device comprising at least one of a third head attachment, a fourth head attachment, a fifth head attachment, a sixth head attachment, or a seventh head attachment, wherein each of the third head attachment, fourth head attachment, fifth head attachment, sixth head attachment, and a seventh head attachment comprise a shaver head attachment, a long-hair trimmer head attachment, a body hair trimmer head attachment, a beard trimmer head attachment, a facial hair stubble trimmer head attachment, a skin treatment implement head attachment, or an anti-three-dimensional movement head attachment; since the Ihasz device only discloses a use of two head attachments driven by the shaft thereof.
Bickford discloses a pattern designer shaver system which, like modified Ihasz, includes a driven shaft (fig 1, 38) which may be used to engage and drive a number of different detachable head attachment assemblies (14, 16, 18, 20 and 22), which accessories include shaver head attachments, in order to allow user’s greater capability for creating a greater number of designs when cutting hair, by having multiple attachments of differing sizes (col. 1, lines 40-50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by including additional head attachments numbering between three to five attachments as taught by Bickford in order to allow user’s greater capability for creating a greater number of designs when cutting hair, by having multiple attachments of differing sizes as taught by Bickford.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, Melton and Beck and further in view of USPN 9266245, Kammer.  
Regarding Claim 9, the Ihasz apparatus as modified by Melton discloses all the limitations of Claim 1 as discussed above. 
Ihasz as modified also comprises each of the first and second head attachments comprising: a frame being releaseably engageable with the head base (bottom of head attachments 10 and 20 which attach to the body 11).
However, modified Ihasz, lacks a hood being releaseably engageable with the frame.
Kammer discloses an electric hair trimmer with a detachable cutter head attachment (fig 4-5, 300), which includes a base (fig 4, 304, shown in fig 5 in an exploded view of the head), said base being attachable via portion (304) to a handle of the apparatus, and a hood portion (fig 4, 306), which is attachable to the base via prongs (330, col. 4, 50-70).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by having the detachable heads be constructed such that the heads comprise a hood that is detachable from a frame thereof in order to allow a user to easily replace the blades or other parts of the head when the blades or other parts become worn.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton, Melton and Beck and further in view of 20120005900, Erndt et al. 
Regarding Claim 13 the Ihasz apparatus, as modified by Melton, discloses all the limitations of Claim 12 as discussed above. 
Modified Ihasz also includes the first head attachment (shown in fig 3 of Ihasz) being a shaver, since the trimmer attachment also shaves hair.

Erndt discloses an electrically operated shaver with replaceable cutting blades, which like the trimmer head attachment of Ihasz, comprises a removable reciprocable flat blade (23), and discloses that in such a device it is known to have the blade be of foil material and thus being of a foil type cutting unit (Par. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ihasz by having the blades of the trimmer head attachment, which may be considered a shaver, be made of foil, and thus making the head a foil-type cutting unit in order to have a cost effective replaceable shaving head.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ihasz in view of Melton and further in view of USPN 3183591, Dumont.  
Regarding Claim 22, Ihasz discloses a hair trimmer comprising: 
a handle (fig’s. 1-2, casing 11); 
a head (frame 15), the head comprising: 
a head base (55) being coupled to the handle (fig 1), 
a first head attachment (fig. 1, first cutter 16) and a second head attachment (fig 2, long hair trimmer 59) 
wherein each one of the first and second head attachments is releaseably engageable, one at a time, with the head base (col. 3, lines 63-70), 
the first head and the second head attachment includes a cutting unit constructed to cut hair

at least one driven shaft (57), the at least one driven shaft extending into the head and coupled to and driving the skin treatment implement or cutting unit (col. 3, lines 30-65); 
a motor (col. 3, lines 25-30), 
the motor being contained substantially within the handle (since the motor is in the motor housing 55 which is in the casing); and 
a transmission (“cutter head operating means”, col. 3, line 28). 
Ihasz lacks the head base being movable in at least two dimensions relative to the handle, and the first head attachment including a skin treatment implement comprising a brush unit, and a transmission constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft.  Ihasz teaches that the shaft 57 impart a reciprocating motion onto the driven blades this motion is translated from a rotary motion.  
Melton discloses a detachable pivotal clipper blades, and includes a head base (40) being coupled to a handle (12) and being movable in at least two dimensions relative to the handle (per col 7, lines 45-55) via a ball and socket joint connection, wherein the head is moveable in two dimensions (fig 1), in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles (see Col. 2, lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having the head base thereof be coupled to the handle and being movable in at least two dimensions relative to the handle in order to allow an operator to engage the clipper at more comfortable angles while maintaining optimal cutting angles as taught in Melton.
Dumont discloses a reciprocating trimmer assembly like that of the present invention and like that of Ihasz, and discloses that in such an assembly it is known to include a brush attachment (fig. 1, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by having first head attachment include a skin treatment implement comprising a brush unit in order to lift and guide hair during a cutting operation as taught in Dumont.
However, translating rotary motion of a motor to a linear reciprocating motion of a driven blade in a shaving assembly is well known in the shaving art.  This is evidenced by Melton who also discloses that rotary motion of the motor thereof is translated to drive the blades thereof in a reciprocating linear fashion via having a rotary motor drive actuator member 34 connect with a blade driver lug 94 to translate such rotary motion into a reciprocating motion of blade member (90, col 5, lines 25-40) in a very similar fashion to Ihasz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ihasz by the transmission thereof constructed to translate rotary motion of the motor to linear, reciprocating motion of the at least one driven shaft in order to reciprocatingly drive the shaft and cutting elements of Ihasz in a manner well known in the art as taught in Melton.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 09/16/21, with respect to the rejection(s) of claim(s) 1-3,9,12-14 and 21-22 under 35 USC 103 have been fully considered and are persuasive.
New rejections are made above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3724


/EVAN H MACFARLANE/Examiner, Art Unit 3724